Case 1:17-cr-00101-LEK Document 417 Filed 01/18/19 Page 1 of 2   PageID #: 3704




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       MOTION IN OPPOSITION TO
          Plaintiff,                   CONTINUANCE;
                                       DECLARATION OF COUNSEL;
         v.                            EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


              MOTION IN OPPOSITION TO CONTINUANCE

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   moves/objects to a further continuance of the trial date in this

   matter. This motion is based on the declaration of counsel and

   Exhibit “A” attached to this document.
Case 1:17-cr-00101-LEK Document 417 Filed 01/18/19 Page 2 of 2   PageID #: 3705




      Dated: January 18, 2019

                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
